775 N.W.2d 146 (2009)
Myriam VELEZ, Plaintiff-Appellee/Cross-Appellant,
v.
Martin TUMA, M.D., Defendant-Appellant/Cross-Appellee.
Docket No. 138952. COA No. 281136.
Supreme Court of Michigan.
December 9, 2009.

Order
On order of the Court, the application for leave to appeal the April 16, 2009 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered and, it appearing to this Court that the case of O'Neal v. St John Hosp (Docket Nos. 138180-1) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present applications for leave to appeal, we ORDER that the applications be held in ABEYANCE pending the decision in that case.